[Cite as State v. Ali, 2016-Ohio-1348.]


STATE OF OHIO                      )                     IN THE COURT OF APPEALS
                                   )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                            C.A. No.      28000

        Appellee

        v.                                               APPEAL FROM JUDGMENT
                                                         ENTERED IN THE
JUBA ABDULLAH ALI                                        COURT OF COMMON PLEAS
                                                         COUNTY OF SUMMIT, OHIO
        Appellant                                        CASE No.   CR 97 08 1663

                                  DECISION AND JOURNAL ENTRY

Dated: March 31, 2016



        CARR, Presiding Judge.

        {¶1}     Appellant, Juba Ali, appeals the judgment of the Summit County Court of

Common Pleas. This Court affirms.

                                                   I.

        {¶2}     Almost 20 years ago, Ali was convicted of rape, kidnapping, and gross sexual

imposition. His convictions were affirmed on direct appeal. State v. Ali, 9th Dist. Summit No.

18841, 1998 WL 597654 (Sept. 9, 1998) and State v. Ali, 9th Dist. Summit No. 19119, 1999 WL

270420 (Apr. 28, 1999).

        {¶3}     Upon the motion of Ali, the trial court corrected an error in the imposition of post-

release control in 2009. Though his initial attempts to appeal were dismissed, Ali eventually

appealed to this Court and the imposition of post-release control was affirmed. State v. Ali, 9th

Dist. Summit No. 26223, 2012-Ohio-4025. Ali subsequently filed multiple petitions for post-

conviction relief that were denied by the trial court.
                                                  2


       {¶4}    On September 29, 2015, Ali filed a motion for resentencing. The State filed a

memorandum in opposition, and Ali filed a supplemental memorandum in support. On October

19, 2015, the trial court issued an order concluding that it could not reach the merits of Ali’s

motion as it constituted a successive petition for post-conviction relief.

       {¶5}    On appeal, Ali raises one assignment of error.

                                                 II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT’S IMPOSITION OF TWO SENTENCES FOR TWO
       OFFENSES ARISING OUT OF THE SAME INCIDENT WAS CONTRARY
       TO LAW IN VIOLATION OF [R.C.] 2941.25 RESULTING IN PLAIN
       ERROR[.]

       {¶6}    In his sole assignment of error, Ali contends that the trial court erred in denying

his post-conviction motion in which he argued that he was improperly sentence on allied

offenses of similar import. This Court disagrees.

       {¶7}    It is well settled that “[w]here a criminal defendant, subsequent to his or her direct

appeal, files a motion seeking vacation or correction of his or her sentence on the basis that his or

her constitutional rights have been violated, such a motion is a petition for postconviction relief

as defined in R.C. 2953.21.”       State v. Reynolds, 79 Ohio St.3d 158 (1997), at syllabus.

Moreover, this Court has consistently held that where a defendant does not properly raise issues

relating to whether the trial court sentenced him on allied offenses of similar import on direct

appeal, his motion must be construed as a petition for post-conviction relief. State v. Hendricks,

9th Dist. Summit No. 26978, 2014-Ohio-683, ¶ 8, citing State v. Williams, 9th Dist. Summit No.

25879, 2011-Ohio-6141, ¶ 13. R.C. 2953.21(A)(1)(a) provides that “[a]ny person who has been

convicted of a criminal offense * * * and who claims that there was such a denial or infringement

of the person’s rights as to render the judgment void or voidable under the Ohio Constitution or
                                                  3


the Constitution of the United States, * * * may file a petition in the court that imposed sentence,

stating the grounds for relief relied upon, and asking the court to vacate or set aside the judgment

or sentence or to grant other appropriate relief.” Ali failed to raise the allied offenses issue on

direct appeal. Accordingly, we must construe his motion as a petition for post-conviction relief.

Furthermore, because Ali filed an earlier petition for post-conviction relief, we must construe the

instant petition as a successive petition.

          {¶8}   This Court has recognized that “[s]uccessive petitions for post-conviction relief

are governed by R.C. 2953.23.          Under R.C. 2953.23(A) a trial court is forbidden from

entertaining a second or successive petition for post-conviction relief unless it meets two

conditions. First, the petitioner must show either that he was unavoidably prevented from

discovering the facts upon which he relies in the petition, or that the United States Supreme

Court has, since his last petition, recognized a new federal or state right that applies retroactively

to the petitioner. Second, the petitioner must show by clear and convincing evidence that a

reasonable factfinder would not have found him guilty but for constitutional error at trial. See

R.C. 2953.23(A)(1).” State v. Kyle, 9th Dist. Summit No. 25974, 2012-Ohio-456, ¶ 7, quoting

Williams at ¶ 15.

          {¶9}   Here, Ali’s successive petition did not offer a cogent explanation regarding why

he was unavoidably prevented from discovering the facts upon which his petition was based, nor

did it identify a retroactive right that has been recognized by the United States Supreme Court.

Though Ali offered an argument pertaining to the underlying sentencing issue in his successive

petition, he did not satisfy the requirements of R.C. 2953.23(A)(1). It follows that the trial court

lacked authority to consider the merits of Ali’s petition and correctly denied him the requested

relief.
                                                 4


       {¶10} Ali’s sole assignment of error is overruled.

                                                III.

       {¶11} Ali’s assignment of error is overruled. The judgment of the Summit County

Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       DONNA J. CARR
                                                       FOR THE COURT



HENSAL, J.
SCHAFER, J.
CONCUR.
                                        5


APPEARANCES:

JUBA ABDULLAH ALI, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.